Upon consideration of the petition filed by Defendant on the 21st of June 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 17th of August 2017."
The following order has been entered on the motion filed on the 21st of June 2017 by Defendant for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 17th of August 2017."
Hudson, J., recused